DETAILED ACTION
Disposition of Claims
Claims 1, 9-12, 16-18, 22-28, 43, and 110-113 were pending.  Claims 2-8, 13-15, 19-21, 25, 29-42, 44-109, 111, and 113 have been cancelled.  Amendments to claims 1 and 26 are acknowledged and entered.  Claims 1, 9-12, 16-18, 22-24, 26-28, 43, 110, and 112 will be examined on their merits. 
 
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0129608 A1, Published 04/30/2020.  Amendments to the specification (abstract) presented on 03/05/2021 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 09/13/2019, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample 

Response to Arguments
Applicant's arguments filed 09/03/2021 regarding the previous Office action dated 06/03/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 9-12, 16-18, 22-28, 43, and 110-112 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn in light of the amendments to the claims. 



Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 111 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the cancellation of said claim. 



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 9-12, 16-18, 22-28, 43, and 110-113 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, 13-15, 20-21, 24-25, 35, 139, and 170 of copending Application No. 15/767,613 in view of Benenato et. al. (US20170210697A1; Priority 09/17/2015; hereafter “Benenato”), or, in the alternative, US20170340724 (Priority 10/22/2015); US20180289792 (Priority 10/22/2015); US20190336595 (Priority 11/11/2016); US20190314493 (Priority 10/21/2016); US20200069599 (Priority 06/14/2016); US20190382774 (Priority 05/18/2016); or US20180028645 (Priority 10/22/2015).  Note the rejection is withdrawn over reference claims 168-169 and 171-174 in light of applicant’s arguments and the amendments to the reference claims.
The applied references all have at least a common assignee (ModernaTx Inc) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a 
Both the instant claims and the ‘613 claims are drawn towards compositions and methods of inducing an immune response using said compositions, wherein said compositions comprise RSV antigens, namely G and/or F protein antigens, especially prefusion F protein, wherein said antigens are in the form of RNA and delivered via lipid nanoparticles comprising similar molar ratios of cationic lipids, neutral lipids, cholesterol, and PEG-modified lipids.  For instance, instant claim 1 is drawn to a composition comprising a ribonucleic acid (RNA) polynucleotide having an open reading frame encoding a respiratory syncytial virus (RSV) antigenic polypeptide and a lipid nanoparticle comprising 10-20 mol% neutral lipid, 35-45 mol% cholesterol, 1-5% PEG-modified lipid, and 40-50 mol% ionizable cationic lipid, wherein the ionizable cationic lipid comprises Compound 25.  Reference claim 1 is drawn towards a RSV composition comprising: a messenger ribonucleic acid (mRNA) polynucleotide having an open reading frame encoding a RSV polypeptide formulated in a lipid nanoparticle that comprises 40-50 mol% ionizable cationic lipid, 5-15 mol% neutral lipid, 20-40 mol% cholesterol, and 0.5-3 mol% PEG-modified lipid.  While the instant claims are drawn to the use of the cationic lipid of Compound 25, and the ‘613 claims appear to be silent as to the specific use of Compound 25 and instead utilize the cationic lipid utilized in the examples of the instant specification, MC3, the substitution of one known element for another would be obvious in light of the teachings of Benenato and the cationic lipids such as Compound 25 for use in similar RSV LNPs.  Benenato teaches Compound 25, which is identical to Compound 25 of the instant invention (¶[0648]).  Benenato tests Compound 25 in formulations to nonhuman primates (Table 32) and compares LNP formulations to three other novel cationic lipids (Example 22 starting at ¶[1477]; Tables 30-31).  Benenato teaches Compound 25 may be within LNPs that comprise cholesterol (reference claim 9), PEGylated lipids (reference claim 10) and a neutral lipid (reference claim 6), and that the LNP formulation would be about 30-60% ionizable lipid, 0-30% neutral lipid, 18.5-48.5% cholesterol, and 0-10% PEGylated lipid (reference claim 12).  Given the related teachings of Benenato, the ‘613 claims would be an obvious variation of the instant claims.  (NB:  the alternative rejections would also be cited for 
Further, both claim the RSV polypeptide as glycoprotein G or F (instant claims 9-10, reference claim 2) wherein the glycoprotein F is a stabilized prefusion form (instant claim 110; reference claims 139, 170), that the composition is codon-optimized (instant claim 16; reference claim 8), that the composition comprises additional antigenic or immunostimulatory material in addition to the RSV polypeptide (instant claims 11 and 18; reference claim 9), that the RNA comprises specific chemical modifications (instant claims 22-23 and 112; reference claims 14-15, 172-173), that the sterol is cholesterol (instant claim 26; reference claim 1), and methods of administering the compositions to a subject (instant claim 43; reference claim 35).  Other differences between the dependent claims of the instant claims and the reference claims would also be obvious given the related teachings of Benenato, such as the use of a pharmaceutically-acceptable carrier in the LNP+RNA composition (instant claim 12; ¶[0117]), a LNP with a mean diameter of 50-200 nm (instant claim 24; ¶[0277][0293][0445][0470][1437]; Table 33), a nanoparticle with a polydispersity value of less than 0.4 (instant claim 27; ¶[0287][0446]), and a LNP with a net neutral charge (instant claim 28; ¶[0486]) would all be obvious variations of the ‘613 claims, especially in light of Benenato.  Likewise, the reference dependent claims comprise further limitations that would be obvious to a skilled practitioner in light of Benenato, such as a nucleotide that encodes two or more polypeptides (reference claim 13; ¶[0320]), and the use of 5’ terminal caps and 3’ polyA tails on the RNA (reference claims 24-25 and 174; ¶[0319]; reference claim 22) would be obvious limitations to the composition given the teachings of Benenato.  
It is the opinion of the Office that 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not entirely persuasive.
As noted supra, the rejection is withdrawn with regards to reference claims 168-169 and 171-174 as it is persuasive that the instant claims do not teach the limitations of said claims, even in light of Benenato.  
the differences between the inventions defined by the conflicting claims, and the reasons why a person of ordinary skill in the art would conclude that the invention defined in the claims at issue would have been an obvious variation of the invention defined in a claim in the patent.  There is no requirement that the claims be analyzed and compared claim-by-claim in an obvious-type one-way double patenting analysis, only that the claimed inventions be compared and contrasted to determine the similarities and differences and why one of skill in the art would determine the instant claims to be an obvious variation of the reference claims.  Regardless, the Office has provided a claim-by-claim analysis in this rejection to further outline why the instant claims are an obvious variation of the claims of the ‘613 application.  
Applicant further argues that with Benenato, there is no motivation to utilize compound 25, and Compound 18 was instead selected for further studies.  This is not persuasive.  Tables 30-32 highlight the analysis of LNP parameters using a variety of amino lipids.  Certain parameters depending on the RNA encapsulated, the route of delivery, and the intended organ or tissue of expression would desire certain parameters as being more favorable over others.  For instance, the size of the LNP can affect where the LNP is distributed (¶[1463] of Benenato:  “Formulations producing the smallest particles with the highest encapsulation efficiencies are generally preferred, however larger or smaller particle sizes may be desirable based on a given application (e.g., based on the fenestration size of a target organ).”  Further, the formation of the LNP is affected by the RNA itself, as the N:P ratio is a ratio of the total lipid:RNA and requires fine-tuning for each RNA delivered (¶[1459] Benenato).  Both Compounds 18 and 25 were selected for further testing, contrary to Applicant’s assertion (see e.g. Example 13, Tables 20-22), and while hEPO expression was induced earlier by Compound 18-comprising LNPs, overall the amount of hEPO expression was highest with the Compound 25-based LNPs (Table 20).  Therefore, the argument that given the teachings of Benenato, one of skill in the art would not have been motivated to utilize Compound 25 is unpersuasive, as Benenato clearly teaches Compound 25 has desirable attributes over both MC3 and Compound 18-based LNPs.  
For at least these reasons, the arguments are not entirely persuasive, and the rejection has been maintained in part. 


(Rejection withdrawn.)  The provisional rejection of Claims 1, 9-12, 16-18, 22-28, 43, and 110-113 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 66-70, 73-74, 82-84, 86-87, 96, and 128 of copending Application No. 16/897,734 is withdrawn in light of the amendments to the reference claims.  NB: the rejection of the reference claims is withdrawn in light of the amendment to the reference claims, as the originally rejected claims are either cancelled or indefinitely drawn to a cancelled claim, making it unclear as to whether or not the copending claims previously identified are still drawn towards similarly claimed subject matter.  This rejection may be revisited upon revision and clarification of the reference claims in the copending application.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1, 9-12, 16-18, 22-28, 43, and 110-113 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 16-17, 21-24, 26-29, and 34-41 of copending Application No. 16/965,589.  
Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive.
Applicant argues that the instant application has an earlier priority date in comparison to the ‘589 application, and it is inappropriate to maintain the double patenting rejection over said application.  The Office disagrees.  As both the instant application and the ‘589 application are still pending, and it is unclear as to when either will be in condition for allowance, the rejection must be maintained until allowable subject matter is otherwise noted.  If in the case the instant application is deemed to be in allowance before the ‘589 application, this rejection must be withdrawn.  However, it is appropriate and required to maintain this rejection until such time, or until the claims are amended to be patentably distinct, or until the appropriate terminal disclaimers are filed.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648